                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVOND D. PIPES,

        Plaintiff,
                                                  Case No. 17-cv-398-wmc
   v.

NURSE MELLISA BENNETT, SHERIFF
JANE DOE, CORRECT CARE SOLUTIONS,
SHERIFF DAVID MAHONEY, AND NURSE
STACY SWINT,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/24/2019
        Peter Oppeneer, Clerk of Court                     Date
